Name: Council Decision (EU) 2017/75 of 21 November 2016 on the signing, on behalf of the Union and its Member States, and provisional application of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs
 Date Published: 2017-01-17

 17.1.2017 EN Official Journal of the European Union L 12/1 COUNCIL DECISION (EU) 2017/75 of 21 November 2016 on the signing, on behalf of the Union and its Member States, and provisional application of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(5) and the second subparagraph of Article 218(8) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular the second subparagraph of Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part (1) (the SAA) was signed on 16 June 2008 and entered into force on 1 June 2015. (2) The Republic of Croatia became a Member State of the Union on 1 July 2013. (3) In accordance with the second subparagraph of Article 6(2) of the 2012 Act concerning the conditions of accession of the Republic of Croatia to the European Union, the accession of Croatia to the SAA should be agreed by the conclusion of a protocol to the SAA by the Council, acting unanimously on behalf of the Member States, and by the third country concerned. (4) On 24 September 2012, the Council authorised the Commission, on behalf of the Union and its Member States and the Republic of Croatia, to open negotiations with Bosnia and Herzegovina for the adaptation of agreements signed or concluded between the Union or the Union and its Member States with one or more third countries or international organisations, in view of the accession of the Republic of Croatia to the Union. (5) Those negotiations were successfully completed and the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union (the Protocol) was initialled on 18 July 2016. (6) The Protocol should be signed on behalf of the Union and its Member States, subject to its conclusion at a later date. (7) The conclusion of the Protocol is subject to a separate procedure as regards matters falling within the competence of the European Atomic Energy Community. (8) The Protocol should be applied on a provisional basis, pending the completion of the procedures necessary for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union and its Member States of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby authorised, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union and its Member States. Article 3 The Protocol shall be applied on a provisional basis, in accordance with Article 8(2) thereof, as from the first day of the second month following the date of its signature (2), pending the completion of the procedures necessary for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 November 2016. For the Council The President P. PLAVÃ AN (1) OJ L 164, 30.6.2015, p. 2. (2) The date from which the Protocol will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.